Title: John Jebb to John Adams, 20 Dec. 1785
From: Jebb, John
To: Adams, John


          
            
              dr. Sir
            
            

              Parlt. Street

              20 Dec —85.
            
          

          I have been prevented from paying my respects to you hitherto by
            y[thorn sign]e feeble State I have been in for some time—I
            am now still further prevented by an operation on my leg. But I cannot help referring
            you to a publication intitled Observations on a late
              publication intituled thoughts on executive Justice printed for Cadell in the
            Strand & Faulder in New Bond street—which must please you—if the work fails
            y[thorn sign]e letter at the End will gratify—but both are
            admirable—Eden has made a poor piece of work of it—& if he continues to go on,
            as he began—I shall not repine—Mr. Pitt & he alone
            of all y[thorn sign]e Cabinet negotiated y[thorn sign]e dark transaction—
          Mrs Jebb joins me in every expression
            of respect & good will to Mrs Adams & Miss
            Adams & I remain truly yrs


          
            
              John Jebb
            
          
          
            I beg respects to Col. Smith.—I shuld wish to see yr servt. agn. if convenient at y[thorn sign]e same House as before—
          
        